DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed March 30, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 17, 20-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197). The rejection is maintained  
Mello et al. disclose therapeutic oral compositions. The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures (paragraph 0035). Zinc salts comprise 0.1 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Mouthwash II comprises 0.80% arginine, 0.28% zinc citrate (0.0015 moles of zinc), water and glycerin (TABLE 1, II).  Mouthwash V comprises 0.80% arginine, 1.0% 
Mello et al. disclose that the amount of zinc used ranges from 0.01 to 5%, whereas the instant claims recite 0.0005 mols/100g to 0.001 mols/100 and 0.00052 mols/100g to 0.00062 mols/100g.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.
Response to Arguments
The Examiner submits that Mello et al. disclose a composition comprising a combination of arginine and a zinc salt. Mello suggests reducing volatile sulfur compounds by disclosing the composition may be used to treat bad breath, which would include reducing volatile sulfur. In order to be able to treat bad breath, the cause of the 

2) Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197) further in view of Robinson et al. (US 2010/0330002). The rejection is maintained. Claim 23 is cancelled.
Mello et al. is discussed above and differ from the instant claims insofar as they do not disclose arginine in a peptide or a specific arginine salt. 
Robinson et al. disclose oral compositions. The compositions may comprise arginine compounds such as arginine included in peptides and arginine salts such as arginine bicarbonate. The arginine has a beneficial effect and is effective for combatting cavity formation and tooth sensitivity. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a peptide comprising arginine or an arginine salt such as arginine bicarbonate in the compositions of Mello et al. motivated by the desire to use an arginine suitable for treating the oral cavity and because they are known to combat cavities and tooth sensitivity. 

Response to Arguments
As discussed above, the claims are obvious over Mello et al. Robinson cures the deficiencies of Mello by disclosing arginine may be incorporated into compositions as peptides and arginine salts to combat cavities and tooth sensitivity. Therefore it would 

Obvious-Type Double Patenting (New Rejection)
Claims 17, 20-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 10,441,517 in view of Mello et al. (US 2013/0078197). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims recite mols/g, are method claims and the arginine comprises 1.4% to 1.6% of the composition whereas the patented claims recite percentages, composition and method claims, and arginine comprises 1.4% to 1.6% of the composition. However the claims encompass overlapping amounts. 
Mello et al. disclose that arginine may be used in mouthwash composition and may comprise 0.5% to 2% of the composition. 
Mello et al. disclose that arginine may comprise 0.5% to 2% of the composition, whereas the instant claims recite 1.4% to 1.6%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision. Therefore the instant claims are obvious over the patented claims. 

Response to Arguments
The Examiner submits that the instant claims recites a method that uses the compositions the same as the patented claims. The compositions comprises a combination of arginine and a zinc salt.  Therefore it would have been obvious to one of ordinary skill in the art to have used the compositions of the patented claims in the methods of the instant claims because the composition of the patented claims comprise the same active ingredients used in the method of the instant claims. In regard to the amount of zinc, the amount of zinc is not recited in the claim 1 of the patented claims. 

Conclusion
Claims 17, 20-22 and 24-25 are rejected.
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612